Citation Nr: 1633545	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-36 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a previously denied a claim for service connection for urinary tract infections (UTI) should be reconsidered.

2.  Whether a previously denied a claim for service connection for pelvic inflammatory disease (PID) should be reconsidered.

3.  Whether a previously denied a claim for service connection for endometriosis should be reconsidered.

4.  Whether a previously denied a claim for service connection for a right ovary cyst should be reconsidered.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for chronic fatigue syndrome (CFS).

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a neck disability.

9.  Entitlement to service connection for a low back disability.

10.  Entitlement to service connection for a bilateral knee disability.

11.  Entitlement to service connection for urinary tract infections (UTI).

12.  Entitlement to service connection for pelvic inflammatory disease (PID).

13.  Entitlement to service connection for endometriosis.

14.  Entitlement to service connection for a hysterectomy.

15.  Entitlement to service connection for right ovary disability resulting in removal.

16.  Entitlement to service connection for cervical or uterine cancer.

17.  Entitlement to service connection for Epstein-Barr syndrome.

18.  Entitlement to service connection for lupus.

19.  Entitlement to service connection for shingles.

20.  Entitlement to service connection for Stevens-Johnson syndrome.

21.  Entitlement to service connection for headaches.

22.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Concerning the claim for service connection for a psychiatric disability, to include depression, that claim was denied in the May 2008 rating decision currently on appeal.  The Board notes that a separate claim for service connection for posttraumatic stress disorder due to military sexual trauma was developed and then denied in an April 2013 rating decision.  The Veteran did not file a notice of disagreement with that decision.  Therefore, the Board has characterized the issue of entitlement to service connection for a psychiatric disability other than PTSD, to include depression as there is a final denial of service connection for PTSD.

The issues of entitlement to service connection for fibromyalgia, chronic fatigue syndrome, Epstein-Barr syndrome, lupus, shingles, Stephens-Johnson syndrome, headaches, and a psychiatric disability other than PTSD are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A September 1989 rating decision denied service connection for residuals of a UTI, PID, endometriosis, and a right ovarian cyst, and although notified of the denial in a November 1989 letter, the Veteran did not perfect an appeal.

2.  Additional evidence associated with the claims file since the September 1989 denial of the claims for service connection for residuals of a UTI, PID, endometriosis, and a right ovarian cyst includes relevant official service department records not previously considered.

3.  The preponderance of the evidence weighs against associating currently diagnosed right shoulder, neck, low back, and bilateral knee disabilities with any incident of service.

4.  The preponderance of the evidence weighs against associating claimed UTI, PID, endometriosis, residuals of a hysterectomy, and right ovary disability resulting in removal with any incident of service.

5.  The Veteran does not have a diagnosis of cervical or uterine cancer.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1989 rating decision denial includes service department records not previously considered, and the criteria for reconsideration of the claim for service connection for residuals of UTI are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Evidence received since the September 1989 rating decision denial includes service department records not previously considered, and the criteria for reconsideration of the claim for service connection for PID are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence received since the September 1989 rating decision denial includes service department records not previously considered, and the criteria for reconsideration of the claim for service connection for endometriosis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Evidence received since the September 1989 rating decision denial includes service department records not previously considered, and the criteria for reconsideration of the claim for service connection for a right ovarian cyst are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

8.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

9.  The criteria for service connection for UTI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

10.  The criteria for service connection for PID have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

11.  The criteria for service connection for endometriosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

12.  The criteria for service connection for a hysterectomy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

13.  The criteria for service connection for a right ovary disability resulting in removal have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

14.  The criteria for service connection for cervical or uterine cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated August 2007 and June 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  Concerning the issues of entitlement to service connection for a right shoulder disability, a neck disability, a low back disability, a bilateral knee disability, UTI, PID, hysterectomy, and right ovary removal, the Board finds that the VA examinations provided are adequate.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.


Reconsideration of Previously Denied Claims

The Veteran's initial claim for service connection for endometriosis, PID, right ovarian cyst, and urinary tract infections was denied in a September 1989 rating decision on the basis that the Veteran's service separation examination was negative for all of the claimed conditions, and the Veteran had not claimed to have had post-service treatment for the claimed conditions.  The decision noted that the only service treatment record of record at that time was the Veteran's service separation examination report.  The Veteran did not perfect a timely appeal of that decision.  Therefore, that decision is final as to the evidence then of record, and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  VA can only reopen and review the claim if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and were not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c) (2015).

In this case, additional, relevant evidence associated with the claims file since the September 1989 denial includes official service department records obtained by the RO.  The additional service records received require reconsideration of the claims for service connection.  38 C.F.R. § 3.156(c) (2015).  Therefore, analysis of these claims under 38 C.F.R. § 3.156(a) is unnecessary.

Because the RO considered the claims as reopened and addressed these claims for service connection on the merits, there is not prejudice to the Veteran in the Board adjudicating those claims.  Bernard v. Brown, 4 Vet. App. 384 (1993).



Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In that instance, the Veteran will be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder, Neck, Low Back, and Bilateral Knees Disabilities

In June 1984, the Veteran was treated for neck and back pain.  A service treatment record from August 1984 shows treatment for neck pain after the Veteran hit her head on a locker.

A service treatment record from October 1985 shows the Veteran's complaints of lower back pain for several months.  She stated that the pain began during her pregnancy.  The assessment was acute onset chronic low back pain syndrome.

An emergency treatment note from June 1987 shows that the Veteran was in a motor vehicle accident.  She complained of neck, right shoulder, left wrist, and pelvic pain, and some knee discomfort.  An X-ray taken after the motor vehicle accident in June 1987 found no significant abnormalities of the clavicle or cervical spine.  She was again treated for right clavicle pain in July 1987.  An August 1987 follow-up record shows the Veteran's complaints of pain in the neck and back.  

The Veteran's October 1988 service separation examination shows that her upper extremities, lower extremities, and spine were normal.  On an October 1988 Report of Medical History, the Veteran reported that she did not experience swollen or painful joints, painful shoulder, recurrent back pain, "trick" or locked knee, or lameness.

On general VA examination in March 1989, the examiner indicated that the Veteran's musculo-skeletal system was normal.

In October 1992, the Veteran was treated for right knee pain.  No other diagnosis was given.

On VA joint examination in April 2011, the Veteran reported experiencing pain in her knees when she sat or drove for too long of a period of time.  She also stated that she experienced right shoulder pain.  The examiner noted that the Veteran had an acute onset of chronic lower back pain in October 1985 post-delivery.  The examiner commented that a June 1987 X-ray following a motor vehicle accident found a normal cervical spine.  At the present examination, the Veteran complained of a constant aching in the neck, thoracic, and lumbar spine.  

After performing an examination, diagnoses of right shoulder strain, cervical spine strain, lumbar spine strain, and bilateral knee strain were given.

The examiner opined that the Veteran's current right shoulder strain was not caused by the in-service motor vehicle accident.  The examiner explained that after the in-service accident in 1987, the Veteran was diagnosed with costochondritis.  The examiner stated that costochondritis is a temporary condition which resolves with time.  The examiner stated that there was no progression of the Veteran's costochondritis documented during the last 23 years to make any causal relationship to the right shoulder strain the Veteran was claiming at that time.

The examiner opined that the Veteran's current cervical spine strain was not caused by the in-service motor vehicle accident.  The examiner explained that the X-ray of the cervical spine following the accident was normal, and there was no documentation of neck pain since that time.  The examiner further found that there was no objective evidence in the record that the 1987 vehicle accident was causally related to the Veteran's current spinal pain.

The examiner opined that the Veteran's current bilateral knee strain was not caused by the in-service motor vehicle accident.  It was noted that the Veteran was diagnosed with bilateral calf pain for one week and was diagnosed as having muscle strain in December 1985.  In July 1987 she underwent X-rays of several areas of her body after a motor vehicle accident, but the knees were not one of her complaints.  The examiner felt that there was no objective evidence that the current claimed bilateral knee strain had any causal relationship to the in-service accident.

The Board finds that the Veteran is not entitled to presumptive service connection for a right shoulder disability, neck disability, low back disability, or bilateral knee disability as a chronic disease pursuant to the provisions of 38 C.F.R. § 3.309(a).  The earliest post-service medical treatment records diagnosing the Veteran with any of those disabilities are dated in 2011, and the Veteran separated from active duty in 1988.  No diagnosis of a right shoulder, neck, low back, or bilateral knee arthritis or disability was made within one year of separation from service.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

The evidence of record shows that the Veteran has a current diagnosis of disabilities of the right shoulder, neck, back, and the bilateral knees.  The Board has considered whether service connection for these disabilities could be warranted on a direct basis.  Significantly, none of the Veteran's medical treatment providers have given any indication in the record that the Veteran's right shoulder, cervical spine, lumbar spine, or bilateral knee disabilities could be related to active duty service, to include the Veteran's documented in-service motor vehicle accident.  The only evidence which provides any connection between the Veteran's right shoulder, cervical spine, lumbar spine, or bilateral knee disabilities and service comes from the Veteran herself.

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's and other lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, whether GERD was caused by active service, or is otherwise related to service or any service-connected disability, those issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   As laypersons, it is not shown that the Veteran, his spouse, or his attorney possesses the medical expertise to provide such opinions, and no competent nexus opinions are of record.  The Veteran and representative have not submitted any competent medical opinions that relate any of the claimed disabilities to service.

The April 2011 VA examiner opined that it was less likely than not that Veteran's right shoulder, cervical spine, lumbar spine, and bilateral knee disabilities were related to active service, to include the documented in-service motor vehicle accident.  The Board finds the April 2011 VA examiner's opinion to be more probative than the lay statements of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the April 2011 VA examiner is highly probative because it is supported by a detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and her joint disabilities.  Accordingly, the April 2011 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claims.  No causal connection between the Veteran's service and right shoulder, cervical spine, lumbar spine, and bilateral knee disabilities is demonstrated by the evidence of record.  The Board is sympathetic to the Veteran in that it is clear she sincerely believes her right shoulder, cervical spine, lumbar spine, and bilateral knee disabilities originated during service.  However, the most persuasive evidence of record does not support that contention.  The Board finds it significant that the Veteran herself indicated on an October 1988 Report of Medical History at the end of her active duty that she did not experience swollen or painful joints, painful shoulder, recurrent back pain, "trick" or locked knee, or lameness.  That apparent contradiction with the Veteran's current assertions of a continuity of symptomatology makes her assertions less credible.

The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claims of entitlement to service connection for right shoulder, neck, low back, and bilateral knee disabilities, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Urinary Tract Infections, Pelvic Inflammatory Disease, Endometriosis, Hysterectomy, Right Ovary Removal, and Cervical or Uterine Cancer

A service treatment record from September 1985 contains the Veteran's complaints of vaginal bleeding and abdominal pain.  The diagnosis given was low grade endometritis.

A service treatment record from January 1987 shows that the Veteran was experiencing abdominal and vaginal pain.  She had vaginal bleeding for the prior three days.  On examination, the Veteran's vagina and cervix were found to be normal with no bleeding.  The diagnosis given was rule-out urinary tract disease.

In January 1987 and January 1988, the Veteran was treated for a UTI.  In January 1988, the Veteran was treated for continuing cramps and pain in the lower abdomen.

The Veteran's October 1988 service separation examination was negative for pelvic problems.  The Veteran's genito-urinary system was found to be normal.  On an October 1988 Report of Medical History, the Veteran reported that she had been treated for a female disorder, and she reported that she did experience painful or frequent urination.

On general VA examination in March 1989, the examiner indicated that the Veteran had a history of endometriosis and cyst of the right ovary with negative objective findings at the present time.  The examiner indicated that the Veteran had a history of PID with negative objective findings at the present time.  The examiner also indicated that the Veteran had a history of UTI.

A September 1989 pelvic ultrasound found an enlarged uterus.  A February 1990 pelvic ultrasound showed the right ovary to be mildly enlarged.  Several cysts within the right ovary were apparent.  The uterus appeared to be normal.  A pelvic ultrasound taken in July 1990 revealed a normal uterus and normal right ovary.

In November 1993, the Veteran was treated for pelvic pain.  The treatment provider felt that the pelvic pain was possibly secondary to pelvic adhesions and residuals of PID.  She consequently underwent diagnostic laparoscopy.  The diagnosis was chronic PID.

A November 1993 pelvic ultrasound found a uterus of normal size and contour with no abnormalities seen.  There were small follicles in the right ovary.

A gynecology ultrasound completed in February 1997 found recurring ovarian cysts.

The Veteran underwent a laparoscopy in April 1997.

A November 1997 pap smear was normal.

In October 1998, the Veteran was treated for ongoing pelvic pain.  The Veteran's uterus was noted to be of normal size.  A cyst could not be ruled out.

A treatment record from October 2000 shows the Veteran's complaints of abdominal pain.  No inflammation of the vagina was observed.  Her uterus was tender and mildly enlarged.  In November 2000, while being treated for pelvic pain, the Veteran expressed a desire to have her uterus removed.

In December 2000, the Veteran underwent hysterectomy.  Surgical pathology of the uterus and cervix showed no evidence suggestive of malignancy.  There were numerous small cysts on the fallopian tubes that were consistent with polycystic ovary syndrome.

A private sonogram of the ovaries taken in September 2007 was normal.

On VA examination in April 2011, the Veteran reported that she experienced a UTI at least once per year.  She was not sure, but she thought that her last UTI was in 2010.  After performing an examination, the examiner found no objective evidence of residuals of UTI.  It was explained that the last documented urine specimen examination was performed in 2008, and the results were normal.  After reviewing the record, the examiner noted that the Veteran's UTI occurred the majority of the time during her pregnancy.  It was further explained that UTI are caused by organisms.  The condition is transient and terminated with treatment.  No residuals were seen by the examiner.

The examiner noted that the Veteran was treated for vaginitis and endometritis while on active duty.  The Veteran reported experiencing abdominal pain.  On objective examination, no pelvic or vaginal abnormality was found by the present examiner.  There were no lesions or ulcerations.  The diagnosis was status-post-total hysterectomy for menorrhagia, resolved with no residual.  The examiner felt a more precise diagnosis could not be provided as there was no objective data to support a more definitive diagnosis.  

The examiner opined that the Veteran's hysterectomy and PID were not caused by endometritis or vaginitis shown during active duty.  For rationale, the examiner explained that the Veteran's endometritis was a post-partum temporary condition.  The examiner explained that vaginitis is a transient condition which is terminated with treatment.  The examiner further noted that although the Veteran was diagnosed as having chronic PIDS in 1993, she subsequently underwent a total hysterectomy.  The pathology examination showed no fibroid, PID, or endometritis.

After reviewing the evidence, the Board finds that service connection for UTI, PID, endometritis, hysterectomy, right ovary removal, cervical cancer, and uterine cancer is not warranted.  

Concerning the claims for service connection for cervical or uterine cancer, none of the evidence of record shows that the Veteran has a diagnosis of either claimed cancer.  The pathology report from the Veteran's hysterectomy was negative for malignancy.  Therefore, the requirement that there be current disability has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board finds that service connection is not warranted for cervical and uterine cancer because there is no confirmed diagnosis of cervical or uterine cancer.  Although the Board is sympathetic to the Veteran's claim, absent a confirmed diagnosis of cervical or uterine cancer, service connection cannot be granted.  

Concerning the claims for service connection for UTI, PID, endometriosis, residuals of a hysterectomy, and right ovary removal, the Board finds that the evidence weighs against a finding of a causal relationship between a present disability and the Veteran's service.  

Again, it is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's and other lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issues in this case, whether a UTI, PID, endometriosis, residuals of a hysterectomy and right ovary removal were caused by active service or some other etiology, those issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such an opinion, and no competent nexus opinions are of record.  The Veteran and representative have not submitted any competent medical opinion that supports the claims.

The April 2011 VA examiner opined that it was less likely than not that Veteran's hysterectomy and PID were related to active service.  The examiner further found that there was no evidence of residuals of a UTI.  The Board finds the April 2011 VA examiner's opinion to be more probative than the lay statements of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the April 2011 VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the nature and mechanics of the Veteran's disabilities.  The service treatment records were discussed in conjunction with a discussion of the properties of the claimed disabilities.  Accordingly, the April 2011 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claims.  No causal connection between the Veteran's service and claimed UTI, PID, endometriosis, residuals of a hysterectomy, and right ovary removal is demonstrated by the evidence of record.  Again, the Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claims, the claims must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for UTI, PID, endometriosis, residuals of a hysterectomy and right ovary removal, cervical cancer, and uterine cancer, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

The request to reconsider the claim for service connection for UTI is granted, and to that extent only, the appeal is allowed.

The request to reconsider the claim for service connection for PID is granted, and to that extent only, the appeal is allowed.

The request to reconsider the claim for service connection for endometriosis is granted, and to that extent only, the appeal is allowed.

The request to reconsider the claim for service connection for right ovarian cyst is granted, and to that extent only, the appeal is allowed.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for UTI is denied.

Entitlement to service connection for PID is denied.

Entitlement to service connection for endometriosis is denied.

Entitlement to service connection for a hysterectomy is denied.

Entitlement to service connection for right ovary removal is denied.

Entitlement to service connection for cervical or uterine cancer is denied.

REMAND

In August 1987 and September 1988, the Veteran was treated for severe fatigue.

A November 1993 private treatment record shows that the Veteran was treated for fatigue.

In November 1997, the Veteran complained of feeling tired all of the time to a treatment provider.  The treatment provider expressed concern about possible diabetes.

A private hospitalization record from October 2005 shows that the Veteran's clinical presentation was compatible with fibromyalgia syndrome.

A February 2007 treatment record shows that the Veteran experienced chronic fatigue and fibromyalgia.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2015).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  Here, there is evidence that the Veteran has a diagnosis of fibromyalgia.  However, no medical opinion has been given regarding the etiology of the fibromyalgia in connection with the Veteran's active duty.  Therefore, the RO should schedule the Veteran for a VA examination to confirm the diagnosis of fibromyalgia and to opine regarding the etiology.

A service treatment record from June 1984 shows that the Veteran was treated for a rash on her face.

The Veteran's October 1988 service separation examination shows that her skin and lymphatic system were normal.  On her October 1988 Report of Medical History, the Veteran reported that she did not experience any skin disease.

On general VA examination in March 1989, the examiner indicated that the Veteran's lymphatic and hemic systems were normal.  The examiner also indicated that the Veteran had multiple dark and light non-raised skin lesions that appeared to be tinea versicolor.

A private treatment record from October 2005 shows that the Veteran was negative for lupus.

An October 2005 private treatment record shows treatment for a diffuse epidermal rash.

Lab results from February 2007 were positive for Epstein Barr Virus.

A private treatment record from September 2007 shows that the Veteran was assessed with lupus.

A private treatment record from January 2013 shows that the Veteran received follow-up treatment for prior lupus.

The Veteran has claimed that her active duty responsibilities frequently exposed her to chemicals and gasses, and those chemical exposures have led to her present skin conditions and autoimmune system problems.  The Veteran's service personnel records confirm that her military occupational specialty was 54B, Chemical Operations Specialist.  No medical opinion has been given regarding the etiology of any Epstein-Barr Syndrome, lupus, shingles, and Stevens-Johnson Syndrome in connection with the Veteran's active duty.  Therefore, the RO should schedule the Veteran for a VA examination to confirm the diagnoses of Epstein-Barr Syndrome, lupus, shingles, and Stevens-Johnson Syndrome and to opine regarding the etiology.

A service treatment record from August 1984 shows treatment after the Veteran hit her head on a locker.

A private treatment record from October 2005 contains a diagnosis of headaches.

Here, there is evidence that the Veteran has a diagnosis of headaches.  However, no medical opinion has been given regarding the etiology of the headaches in connection with the Veteran's active duty.  Therefore, the RO should schedule the Veteran for a VA examination to confirm the diagnosis of headaches and to opine regarding the etiology.  38 C.F.R. § 3.159(c)(4).

The Veteran's October 1988 service separation examination shows that she was psychiatrically normal.  On an October 1988 Report of Medical History, the Veteran reported that she did not experience depression or excessive worry.

A private treatment record from January 2013 contains a diagnosis of depressive disorder not elsewhere classified.

On VA PTSD examination in March 2013, the examiner gave the Veteran diagnoses of anxiety disorder and personality disorder.  The examiner recorded the Veteran's report of sexual abuse at the age of 15 or 16.  The examiner opined that the Veteran's anxiety disorder was not incurred in or aggravated by active service.  For supporting rationale, the examiner stated that there were several inconsistencies in the record.  It was noted that the Veteran reported being sexually abused prior to service by her father, and that her father died while she was in the service.  The examiner noted that the Veteran was not sorry for her father's death, and that he was burned in a car.  The examiner felt that the Veteran exhibited strong passive aggressiveness, extreme circumstantiality, gave overdetails in certain areas, and was evasive in other areas.  

A grant of service connection requires that there be a current disability.  However, the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran received a diagnosis of depressive disorder in January 2013.  The March 2013 examination did not explain why a diagnosis of depression was not appropriate.  The examiner did not give an etiology opinion regarding the diagnosis of depression that was present in the record.  Remand is necessary to obtain an etiology opinion concerning the January 2013 diagnosis of depression.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and private medical records not yet associated with the record.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of the claimed fibromyalgia and chronic fatigue syndrome.  Any indicated tests and studies are to be performed.  The examiner must review the claims file and should note that review in the report.  Following a review of the claims folder and an examination of the Veteran, the examiner should state whether or not a diagnosis of fibromyalgia or chronic fatigue syndrome is appropriate and reconcile that finding with the evidence of record.  The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current fibromyalgia or chronic fatigue syndrome was caused by active service.  The examiner is requested to discuss what impact, if any, the Veteran's service as a chemical operations specialist would have on the etiology of the claimed conditions.  A rationale should be given for any opinion provided.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of the claimed Epstein-Barr syndrome, lupus, shingles, and Stevens-Johnson syndrome.  Any indicated tests and studies are to be performed.  The examiner must review the claims file and should note that review in the report.  Following a review of the claims folder and an examination of the Veteran, the examiner should opine whether diagnoses of Epstein-Barr syndrome, lupus, shingles, or Stevens-Johnson syndrome are appropriate and should reconcile that finding with the other evidence of record.  The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current Epstein-Barr syndrome, lupus, shingles, and Stevens-Johnson syndrome were caused by active service.  The examiner is requested to discuss what impact, if any, the Veteran's service as a chemical operations specialist would have on the etiology of the claimed conditions.  A rationale should be given for any opinion provided.

4.  Then, schedule the Veteran for a VA examination to determine the etiology of the claimed headaches.  Any indicated tests and studies are to be performed.  The examiner must review the claims file and should note that review in the report.  Following a review of the claims folder and an examination of the Veteran, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current headache disability was caused by active service.  The examiner is requested to discuss what impact, if any, the Veteran's documented August 1984 head injury would have on the etiology of the claimed headache disability.  A rationale should be given for any opinion provided.

5.  Then, schedule the Veteran for a VA examination to determine the etiology of the claimed psychiatric disability other than PTSD, to include depression.  Any indicated tests and studies are to be performed.  The examiner must review the claims file and should note that review in the report.  Following a review of the claims folder and an examination of the Veteran, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current psychiatric disability was caused by active service.  The examiner is requested to specifically discuss the private treatment record from January 2013 which contains a diagnosis of depressive disorder not elsewhere classified, and provide an etiology opinion regarding the diagnosed depression.  A rationale should be given for any opinion provided.

6.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


